Order filed August 13, 2020




                                                In The

            Eleventh Court of Appeals
                                            __________

                                     No. 11-19-00274-CR
                                         __________

                            DIMAS GONZALES, Appellant
                                                   V.
                         THE STATE OF TEXAS, Appellee


                         On Appeal from the 106th District Court
                                 Dawson County, Texas
                             Trial Court Cause No. 15-7565


                                              ORDER
        The sealed portion of the appellate record has now been filed in this court as
requested by Appellant.1 Appellant previously requested that the sealed portion of
the record be made available to counsel of record. We have determined that the
sealed portion of the record should be made available to the attorneys of record in



        1
          We note that Appellant’s name as it appears in the indictment is Dimas Gonzales and that the name
as reflected in the judgment is Dimas Gonzalez.
this appeal. See TEX. R. APP. P. 9.10(g); see also Dees v. State, 508 S.W.3d 312,
319–20 (Tex. App.—Fort Worth 2013, no pet.).
        Accordingly, the sealed volume of the supplemental clerk’s record is ordered
unsealed but only as to the attorneys of record in this cause for the purpose of
preparing the parties’ briefs to be filed in this court. Appellate counsel for Appellant
and the State are permitted to review the contents of the sealed record. Counsel may
not copy any portion of the sealed record. The parties and their counsel are ordered
not to disclose or disseminate any information contained in the sealed records to any
other person or entity. Furthermore, if the parties rely upon the contents of the sealed
record in their appellate briefs, those briefs are to be filed under seal and in paper
form only.
        In conjunction with this order, the clerk of this court is electronically
furnishing a copy of the sealed supplemental clerk’s record to counsel of record, and
counsel must delete and destroy their copy and any notes related thereto when this
court issues its mandate in this cause. Each counsel is directed to notify the clerk of
this court when counsel has complied with this court’s directive.


                                                                   PER CURIAM


August 13, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2
Willson, J., not participating.



        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2